PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
BULLARD et al.
Application No. 15/350,603
Filed: 14 Nov 2016
For: Machine and Process for Managing a Service Account

:
:
:	DECISION ON PETITION
:
:
:


This is a decision under the unintentional provisions of 37 CFR 1.137(a), filed March 26, 2021, to revive the above-identified application.

The petition is GRANTED. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed December 3, 2020. The issue fee was timely paid on March 8, 2021.  Accordingly, the application became abandoned by operation of law on March 9, 2021.  The office mailed a Notice of Abandonment on 
March 15, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the inventor’s oath or declaration for Stephen Lee Hodge; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions